Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification of the disclosure is objected to because of the following informalities.  
           There are spelling/grammar errors thru out the specification. As an example page 5, line 4, the word “griping”, should be “gripping”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-14, limitation as in the phrase “sensing unit”, “detection unit”, “size determination unit”, “torque detection unit”, “output unit”, “domain control unit”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nix (U.S. Patent No: 10,427,655 B) in view of Takahashi et al (U.S. Patent No: 9,796,422 B).
           Regarding claim 1, Nix discloses a vehicle approach warning device (see column 11, line 60 through column 12, line 6, in some scenarios, fusion and control module 330 may provide a warning to the vehicle operator via ADAS-operator interface 332. ADAS-operator interface 332 may be incorporated into a generic user interface, such as user interface 218. For example, a warning may comprise a visual warning, such as an image and/or message displayed on a touch-screen display or dashboard display, or via a see-through display coupled to a vehicle windshield 
           image sensing unit configured to include an image sensor to be disposed on a host vehicle so as to have a field of view outside the host vehicle and capture image data (see column 5, lines 17-33, when a surprising event has been detected, a data snapshot may be stored in an event data buffer 113, for example a RAM or flash memory buffer. The data snapshot may comprise data from a vehicle data bus, and comprise data received before the event was detected and after the event was detected. The surprising event rule set 112 may comprise instructions controlling which data to compile in the data snapshot. The compiled data may include video data from a video camera 116. The video camera 116 may be the front camera of a surround view camera system or an augmented reality camera mounted in vehicle 100 having a forward field of view in some examples. The video camera 116 may be connected to the ADAS analytics module 110 through a surround view module (not shown) which is configured to by default forward an image from a front camera to the ADAS analytics module.
           Also column 19, lines 12-31, data received from one or more cameras 516 may be directed to a data compressor 518 within ADAS analytic module 500. Cameras 516 may be an example of machine visions cameras 417. As described for redundant ADAS sensor data collector 512, data compressor 518 may receive and process data from a primary camera, and/or from each camera coupled to the host vehicle. For example, data compressor 518 may receive and process data from a front camera of a surround view camera system and/or an augmented 
           wherein the image data is processed by a processor and used to obtain an image of the rear side of the host vehicle and used to determine the approach of a vehicle together with a detected relative speed and a relative distance (see column 14, line 54 through column 15, line 12, machine vision cameras 417 may capture images from the environment outside of a vehicle. In some examples, a single machine vision camera may be installed with an aperture directed towards the front of the vehicle. For example a machine vision camera may be situated on a rear view mirror, with an aperture pointing through the windshield. Additional machine vision cameras may be installed to provide images to the rear and sides of the vehicle. 360. degree. Views may be generated using 4, 6, 8, or any suitable number of machine vision cameras 417. In some examples, the cameras are in a fixed position, while in other examples, one or more cameras may be configured to swivel or otherwise adjust their position and/or orientation. Each machine vision camera 417 may comprise a lens assembly, an image sensor positioned to receive images from the lens assembly, and an electronic control unit (ECU). The image sensor may be any suitable type of image sensor, such as, for example a CMOS image sensor. The ECU may contain an identification module that is used to determine selected properties of the environment 
           and wherein approach information of the vehicle is used to control the output of a warning message together with the steering wheel gripping information of the driver determined based on the detected steering wheel gripping torque (see column 2, line 65 through column 3, line 11, automobiles are increasingly using Advanced Driver Assistance Systems (ADAS systems) to support the driver and automate driving tasks. ADAS systems generally comprise sensors, such as radar sensors, LIDAR sensors, and machine vision cameras. The sensors may serve to identify the road and/or lane ahead, as well as objects such as other cars or pedestrians around the vehicle, such as those in the path of a host vehicle. These advanced driver assistance systems may warn a driver who is drifting out of the lane or about to collide with a preceding vehicle. More recently, ADAS systems may also assume control of the vehicle, e.g., by applying brakes to avoid or mitigate an impending collision or applying torque to the steering system to prevent the host vehicle from drifting out of the lane. Also column 4, lines 16-32, the fusion and control module 103 may process information received from the radar sensor 101 and the machine vision camera 102 and calculate vehicle control actions in response thereto. The fusion and control module 103 may communicate with the vehicle's brakes 104 to initiate braking if the sensor data indicates the presence of an object ahead and in the path of the host vehicle. The fusion and control module 103 may also communicate with the vehicle's steering system 105 to apply torque to the steering and prevent the host vehicle from drifting out of the lane or to steer around 
           Also column 10, lines 6-31, one or more elements of the in-vehicle computing system 200 may be controlled by a user via user interface 218. User interface 218 may include a graphical user interface presented on a touch screen, such as touch screen 108 of FIG. 1, and/or user-actuated buttons, switches, knobs, dials, sliders, etc. For example, user-actuated elements may include steering wheel controls, door and/or window controls, instrument panel controls, and the like. A user may also interact with one or more applications of the in-vehicle computing system 200 and mobile device 242 via user interface 218. In addition to receiving a user's vehicle setting preferences on user interface 218, vehicle settings selected by in-vehicle control system may be displayed to a user on user interface 218. Notifications and other messages (e.g., received messages), as well as navigational assistance, may be displayed to the user on a display of the user interface. FIG. 3 is a block diagram illustration of an example advanced driver assistance system (ADAS) 300. ADAS 300 may be configured to provide driving assistance to an operator of vehicle 301. For example, certain driving tasks may be automated, the driver may be alerted to environmental objects and conditions, the alertness of the driver may be monitored, and in some examples, vehicle controls may be assumed by ADAS 300, overriding vehicle operator input. 
           Finally column 16, lines 28-45, as another example, fusion and control module 410 may output instructions to steering controls 434 to apply torque to the vehicle steering and adjust the trajectory of the host vehicle. For example, fusion and control module 410 may output instructions to steering controls 434 to increase or decrease the current steering torque responsive 
           However regarding claim 1, Nix clearly discloses as mentioned above (column 11, line 60 through column 12, line 6, in some scenarios, fusion and control module 330 may provide a warning to the vehicle operator via ADAS-operator interface 332. ADAS-operator interface 332 may be incorporated into a generic user interface, such as user interface 218. For example, a warning may comprise a visual warning, such as an image and/or message displayed on a touch-screen display or dashboard display, or via a see-through display coupled to a vehicle windshield and/or mirror. In some examples, an audible warning may be presented via the vehicle audio system, such as an alarm or verbalized command. In some examples, a warning may comprise other means of alerting a vehicle operator. Also column 16, lines 28-45, as another example, fusion and control module 410 may output instructions to steering controls 434 to apply torque to the vehicle steering and adjust the trajectory of the host vehicle. For example, fusion and control module 410 may output instructions to steering controls 434 to increase or decrease the current steering torque responsive to data received from radar sensors 415 and/or machine vision cameras 417 indicating that the host vehicle is approaching a curve at a sub-optimal trajectory. In other scenarios, fusion and control module 410 may output instructions to steering controls 434 
           But does not explicitly state, warning message together with the “based on steering wheel gripping torque”.
           On the other hand Takahashi in the same field of “vehicle control system”, teaches (see column 13, lines 64 through column 14, line 42, step S122 makes a judgment as to whether a hand is on the steering wheel. If it is judged that a hand is on the steering wheel, the routine advances to Step S125. If it is judged that no hand is on the steering wheel, the routine moves to Step S123. Whether a hand is on the steering wheel may be checked, for example, by analyzing inertia of the steering wheel on the basis of resonance frequency components of a torque sensor or by providing a touch sensor or the like to the steering wheel to judge if a hand is on the wheel. Step S123 makes a judgment as to whether a no-hands-on-wheel time exceeds predetermined time. If the no-hands-on-wheel time exceeds the predetermined time, the routine moves to Step S128 where automatic control release is executed. If the no-hands-on-wheel time does not exceed the predetermined time, the routine advances to Step S124 where the no-hands-on-wheel time is incremented. The routine then moves to Step S125. If automatic steering is allowed while no hand is on the steering wheel, the driver might overly rely on the present control system and lose attention during driving. Step S125 makes a judgment as to whether a state in which the steering torque is equal to or higher than a predetermined value continues for predetermined time. If such a state continues for the predetermined time, it is judged that the driver steers the 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Nix invention according to the teaching of Takahashi because to combine, Nix, the driving assistant system may further include a warning unit that warns a driver when it is determined that the current vehicle or the obstacle is detected at the lateral or rear side of the vehicle, according to the teaching of Takahashi that performs frequency components of a torque sensor or by providing a touch sensor, to provide improved and desirable steering control, which can easily be implemented to vehicle steering and stability control system.

                                               REASONS FOR ALLOWANCE 

           Claims 1-14 and 16, would be allowable if rewritten in independent form to overcome 112 b rejection.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
April 29, 2021